DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Corrected Notice of Allowability is hereby issued to clarify the examiners amendment in the Notice of Allowance dated January 20, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gleb Savich on January 22, 2021.
The application has been amended as follows:
Claim 1 lines 5-6 from "than the smallest" to "than a smallest" 
Claim 1 lines 8-9 and 9-10 from "the aluminum can" to "the drawn and ironed aluminum can"
Claims 2-5 line 1 from "The aluminum can" to "The drawn and ironed aluminum can”.

Allowable Subject Matter
Claims 1-5, 9 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed drawn and ironed aluminum can is Imazu et al. (JPH 09253772 A, machine translation), hereinafter Imazu, originally of record in the Non Final Rejection dated November 12, 2020.  Imazu teaches an aluminum can ([0001]) with saturation and lightness values measured on its surface by the lab color system with a CM-3700 by Minolta (LCH method, multi angle spectral colorimeter; cans have circumferential and height directions) (Pg. 3 [5]) and that the drawing, ironing (drawn and ironed can) and thinning can adjust the brightness and saturation of the outer surface (Pg. 4 [9]) and further teaches the circumferential thickness is uniform (Pg. 6 [2]; i.e. no thinnest part), where the surface has a maximum roughness (Pg. 3 [11]) and average roughnesses (Pg. 3 [1]), and the roughness of the container can be increased as strain due to processing increases, or made smoother by drawing (Pg. 3 [9]), and the neck flange process (Pg. 3 [6]).  Imazu does not teach or suggest, alone or in combination with the prior art, an outer surface of the can is not coated with resin, nor the maximum height of roughness Rz1 (JIS-B-0601-2001) in a circumferential direction is not more than 0.5 microns on an outer surface of a thinnest portion of a body portion, nor the claimed LCH method ratios, nor the claimed roughness ratios.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784